COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:       Lakeisha Demerson, MD v. Kiesta Smith, Individually and as next
                           friend of XXXXXX XXXXXX, a minor

Appellate case number:     01-22-00579-CV

Trial court case number: 2022-01500

Trial court:               270th District Court of Harris County

        On September 8, 2022, the reporter’s record was filed. The clerk’s record was filed on
August 16, 2022. Texas Rule of Appellate Procedure 38.6(a) states that in an accelerated appeal,
the appellant’s brief is due twenty days after the later of the date the clerk’s record or the
reporter’s record is filed. Because this appeal is accelerated, Appellant’s brief is due on
September 28, 2022.
       It is so ORDERED.

Judge’s signature: /s/ Veronica Rivas-Molloy
                   Acting individually

Date: September 12, 2022